UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period EndedJuly 31, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53861 ————— AURUM, INC. (Exact name of registrant as specified in its charter) ————— Delaware 27-1728996 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) Level 8, 580 St Kilda Road Melbourne, Victoria, Australia (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 001 (613) 8532 2800 ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12-b2 of the Exchange Act. (Check one):Large accelerated filer¨Accelerated filer ¨Non-accelerated filer ¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act).¨YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were 105,600,000 outstanding shares of Common Stock as of September 7, 2012. Table Of Contents PAGE NO PART I. FINANCIAL INFORMATION Item 1 Financial Statements 2 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosure about Market Risk 16 Item 4 Controls and Procedures 16 PART II OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Mine Safety Disclosures 17 Item 5 Other Information 17 Item 6 Exhibits 17 SIGNATURES 18 EXHIBIT INDEX 19 Exh. 31.1 Certification 20 Exh. 31.2 Certification 21 Exh. 32.1 Certification 22 Exh. 32.2 Certification 23 1 PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Introduction to Interim Financial Statements. The interim financial statements included herein have been prepared by Aurum, Inc. (“Aurum” or the “Company”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “Commission”). Certain information and footnote disclosure normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. The interim financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended October 31, 2011. In the opinion of management, all adjustments, consisting of normal recurring adjustments necessary to present fairly the financial position of the Company as of July 31, 2012, the results of its operations for the three and nine month periods endedJuly 31, 2012 and July 31, 2011 and for the cumulative period September 29, 2008 (inception) through July 31, 2012, and the changes in its cash flows for the nine month periods ended July 31, 2012 and July 31, 2011 and for the cumulative period September 29, 2008 (inception) through July 31, 2012, have been included. The results of operations for the interim periods are not necessarily indicative of the results for the full year. The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. 2 AURUM, INC. (An Exploration Stage Company) Balance Sheet July 31, US$ (unaudited) October 31, US$ ASSETS Current Assets: Cash Receivables Prepayments Prepaid option fees (Note 14) - Total Current Assets Non Current Assets: Property and equipment (Note 3) Total Non Current Assets Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses Total Current Liabilities Non Current Liabilities: Advances from affiliates (Note 4) Total Non Current Liabilities Total Liabilities Stockholders’ Equity (Deficit) : Common stock: $.0001 par value 500,000,000 shares authorised, and 105,600,000 shares issued and outstanding at July 31, 2012 and October 31, 2011. Additional Paid-in-Capital Retained (Deficit) during exploration stage ) ) Retained (Deficit) prior to exploration activities ) ) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity (Deficit) See Notes to Financial Statements 3 AURUM, INC. (An Exploration Stage Company) Statements of Operations (Unaudited) For the three months ended July 31, For the three months ended July 31, For the nine months ended July 31, For the nine months ended July 31, For the period from inception September 29, 2008 to July 31, US$ US$ US$ US$ US$ Revenues $- $- $- $- $- Costs and expenses: Legal, accounting and professional Administration expenses Stock based compensation Exploration expenditure Donations - Interest expense - 14 Total costs and expenses (Loss) from operations ) Foreign currency exchange gain (loss) Other income - interest - 42 3 88 (Loss) before income taxes ) Provision for income taxes - Net (loss) Basic and diluted net (loss) per common equivalent shares ) Weighted average number of common equivalent shares (in 000’s) See Notes to Financial Statements 4 AURUM, INC. (An Exploration Stage Company) Statements of Stockholders’ Equity (Deficit) (Unaudited) Shares Common Stock Amount Additional Paid-in Capital Retained (Deficit) during exploration stage Retained (Deficit) prior to exploration activities Total US$ US$ US$ US$ US$ Inception, September 29, 2008 - Issuance of shares - - ) Net (loss) - ) ) Balance, October 31, 2008 - - ) Issuance of shares - - Net (loss) - ) ) Balance, October 31, 2009 - ) ) Net (loss) - - - ) - ) Balance, October 31, 2010 ) ) ) Amortization of 3,250,000 options under2010 equity incentive plan - Net (loss) - - - ) - ) Balance, October 31, 2011 ) ) ) Amortization of 3,250,000 options under2010 equity incentive plan - Net (loss) - - ) - ) Balance, July 31, 2012 ) ) ) See Notes to Financial Statements 5 AURUM, INC. (An Exploration Stage Company) Statements of Cash Flows (Unaudited) Nine months endedJuly 31, 2012 US$ Nine months ended July 31, 2011 US$ For the period from inception September 29, 2008 to July 31, US$ CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) Adjustments to reconcile net (loss) to net cash (used) in operating activities: Employee options issued for stock based compensation Foreign currency exchange (gain) loss ) Depreciation Net change in: Prepayments ) ) Receivables ) ) ) Accounts payable and accrued expenses ) Net Cash (Used) in Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - ) ) Option fees paid - ) - Net Cash (Used) in Investing Activities - ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of stock - - Borrowings from affiliates Net Cash Provided by Financing Activities Effect of exchange rateon cash ) ) Net increase in cash Cash at beginning of period - Cash at end of period Supplemental Disclosures Interest Paid - - 14 See Notes to Financial Statements 6 AURUM, INC. (An Exploration Stage Company) Notes to Financial Statements July 31, 2012 (unaudited) ORGANIZATION AND BUSINESS Aurum, Inc. ("Aurum” or the “Company") is a Delaware corporation, originally incorporated in Florida as Liquid Financial Engines, Inc. The principal stockholder of Aurum is Golden Target Pty Ltd., an Australian corporation (“Golden”), which owned 96.21% of Aurum as of July 31, 2012. On January 20, 2010, the Company re-incorporated in the state of Delaware (the “Reincorporation”) through a merger involving Liquid Financial Engines, Inc. (“Liquid”) and Aurum, Inc., a Delaware Corporation that was a wholly owned subsidiary of Liquid. The Reincorporation was effected by merging Liquid with Aurum, with Aurum being the surviving entity. For financial reporting purposes Aurum is deemed a successor to Liquid. In July 2009, Golden acquired a 96% interest in Aurum from certain stockholders. In connection therewith, the Company appointed a new President/Chief Executive Officer and Chief Financial Officer/Secretary and a new sole Director. The sole director and stockholder of Golden is also the President and CEO of the Company. Commencing August 2009, the Company decided to focus on mineral exploration for gold and copper in the Lao Peoples Democratic Republic (Lao P.D.R or Laos). The Company’s planned operations have not commenced and are considered to be in the exploration stage. In December 2010, the Company executed a Management and Shareholders Agreement with Argonaut Overseas Investments Ltd (“AOI”), an indirectly wholly owned Subsidiary of Argonaut Resources N.L., in respect to Argonaut’s 70% held Century Concession in Laos. The agreement appoints Aurum as the manager of the Century Thrust Joint Venture Agreement (“Joint Venture”), which currently exists between Argonaut and two other parties, and gives the Company the right to earn 72.86% of AOI’s interest in the Joint Venture which is equivalent to a 51% beneficial interest in the Century Concession. In order to acquire this interest, Aurum may be required to spend US$6.5 million on exploration within five years (see note 13). On February 10, 2011, the Company entered into a Deed of Agreement with the shareholders of the Lao Inter Mining Options Ltd (“LIMO”) which granted Aurum an option to purchase LIMO’s 20% interest in the Joint Venture. This Agreement, in conjunction with the Management and Shareholders Agreement with AOI would have enabled Aurum to acquire, at its option, a 71% beneficial interest in the Century Concession. On October 24, 2011, the Company executed a Deed of Variation of Call Option extending the exercise date of the Option to April 24, 2012, for a consideration of $55,000 for each month extended (see note 14). The Company decided not to exercise the option to purchase 20% of the Joint Venture. The Company’s ability to continue operations through the remainder of 2012 is dependent upon future funding from affiliated entities, capital raisings, or its ability to commence revenue producing operations and positive cash flows. RECENT ACCOUNTING PRONOUNCEMENTS The Company has implemented all new accounting pronouncements that are in effect. These pronouncements did not have any material impact on the financial statements unless otherwise disclosed, and the Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 7 PROPERTY AND EQUIPMENT Property and equipment is stated at cost. The Company records depreciation and amortization, when appropriate, using the straight-line method over the estimated useful lives of the assets. Expenditures for maintenance and repairs are charged to expense as incurred. Additions, major renewals and replacements that increase the property’s useful life are capitalized. Property sold or retired, together with the related accumulated depreciation is removed from the appropriate accounts and the resultant gain or loss is included in net income (loss). At July 31, 2012 At October 31, 2011 Depreciable Life (in years) Cost $ Accumulated Depreciation $ Net Book Value $ Cost $ Accumulated Depreciation $ Net Book Value $ Office Equipment 1-2 ) - ) Computer Equipment 1-3 ) ) Furniture 1-2 ) The depreciation expense for the nine months ended July 31, 2012 amounted to $30,590 and for the nine months ended July 31, 2011 amounted to $20,853. AFFILIATE TRANSACTIONS The Company entered into an agreement with AXIS Consultants Pty Ltd (“AXIS”) to provide management and administration services to the Company. AXIS is affiliated through common management. The Company is one of ten affiliated companies to which AXIS provides services. Each of the companies has some common Directors, officers and shareholders. Currently, there are no material arrangements or planned transactions between the Company and any of the affiliated companies other than AXIS. During the nine months ended July 31, 2012, AXIS provided services in accordance with the services agreement, incurred direct costs on behalf of the Company and provided funding of $1,968,097. The amounts owed to AXIS as of July 31, 2012 and October 31, 2011 were $6,142,401 and $4,174,304 respectively and are reflected in non-current liabilities - advances from affiliates. During the three and nine months ended July 31, 2012 and 2011, AXIS did not charge interest. The Company intends to repay these amounts with funds raised either via additional debt or equity offerings, but this may not occur within the next 12 months. AXIS has agreed not to call the advance within the next twelve months and accordingly the Company has classified the amounts payable as non-current in the accompanying balance sheet. During the nine months ended July 31, 2012, the Managing Director – Laos advanced the Company $138,500 which was included in Advances from Affiliates at July 31, 2012. GOING CONCERN The accompanying financial statements have been prepared in conformity with US GAAP, which contemplate continuation of Aurum as a going concern. Aurum has incurred net losses since inception and may continue to incur substantial and increasing losses for the next several years, all of which raises substantial doubt as to its ability to continue as a going concern. In addition, Aurum is reliant on loans and advances from corporations affiliated with the President of Aurum. Based on discussions with these affiliate companies, Aurum believes this source of funding will continue to be available. Other than the arrangements noted above, Aurum has not confirmed any other arrangement for ongoing funding. As a result Aurum may be required to raise funds by additional debt or equity offerings in order to meet its cash flow requirements during the forthcoming year. 8 The retained deficit of the Company from inception (September 2008) through July 31, 2012 amounted to $8,831,667. INCOME TAXES Aurum files its income tax returns on an accrual basis. Following US GAAP requirements associated with uncertainty in income taxes, tax positions initially need to be recognized in the financial statements when it is more-likely-than-not the positions will be sustained upon examination by the tax authorities. As of July 31, 2012, the Company has no uncertain tax positions that qualify for either recognition or disclosure in the financial statements. The Company is required to file tax returns in the United States. The Company has available net operating loss carry forwards which are subject to limitations aggregating approximately US$1,405,000 which would expire in years 2029 through 2030. The Company’s tax returns for all years since 2008 remain open to examination by the respective tax authorities.There are currently no tax examinations in progress. STOCKHOLDERS EQUITY In September 2008, 96,000,000 shares of common stock were issued to the Company’s founder raising $9,000. In March 2009, the Company raised $12,000 in a registered public offering of 9,600,000 shares of common stock share pursuant to a prospectus dated January 30, 2009. On September 29, 2009 the Company’s Board of Directors declared an 8-for-1 stock split in the form of a stock dividend that was payable in October 2009 to stockholders of record as of October 23, 2009. The Company has accounted for this bonus issue as a stock split and accordingly, all share and per share data has been retroactively restated. ISSUE OF OPTIONS UNDER EQUITY INCENTIVE PLAN (i) Effective December 13, 2010, the Company issued 2,500,000 options over shares of Common Stock to employees under the 2010 Equity Incentive Plan that has been adopted by the Directors of the Company. The options vested 1/3 on December 13, 2010, 1/3 vested on November 17, 2011 and the balance will vest on November 17, 2012. The exercise price of the options is US$1.00 and the latest exercise date for the options is November 17, 2020. The Company has accounted for all options issued based upon their fair market value using the Binomial pricing model. An external consultant has calculated the fair value of the 2,500,000 options using the Binomial valuation method using the following inputs: Grant date Dec 13, Dec 13, Dec 13, Grant date share price US$1.10 US$1.10 US$1.10 Vesting date Dec 13, Nov 17, Nov 17, Expected life in years Risk-free rate % % % Volatility 95
